Hat, Judge,
delivered the opinion of the court:
The facts are fully set out in the findings. The plaintiff commenced work under the contract and was delayed nine-weeks by the defendant in its performance. It incurred losses and expenses amounting to the sum of $2,966.42. These facts are not disputed.
The law governing such cases is well established. Kelly & Kelly v. United States, 31 C. Cls. 361; Cramp & Sons v. United States, 41 C. Cls. 164; Mueller v. United States, 113 U. S. 153; United States v. Smith, 94 U. S. 214; Crook Company, Inc., v. United States, 59 C. Cls. 348. The defendant, insists that this case is similar to the case of Crook Company, Inc., v. United States, 59 C. Cls. 593. But an examination of that case will demonstrate that it is entirely unlike the case at bar.
In the Crook case, supra, the plaintiff failed to include in the stipulation between the parties facts which were necessary to be proved in order that the plaintiff might recover for the loss and expense which it incurred by reason of the delays caused by the Government.
It is a wholly different case and has no relation to the-case under consideration.
Judgment for the plaintiff in the sum of $2,966.42.
It is so ordered.
Geaham, Judge; Dowhet, Judge; Booth, Judge; and Campbell, Chief Justice, concur.